Name: 2006/281/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 6 April 2006 appointing Judges and Advocates-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-04-13; 2006-09-29

 13.4.2006 EN Official Journal of the European Union L 104/39 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 April 2006 appointing Judges and Advocates-General to the Court of Justice of the European Communities (2006/281/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: (1) The terms of office of Messrs Peter JANN, Christiaan TIMMERMANS, Konrad SCHIEMANN, JiÃ Ã ­ MALENOVSKÃ , Jean-Pierre PUISSOCHET, Ms Ninon COLNERIC and Messrs Stig VON BAHR, Antonio TIZZANO, JosÃ © Narciso DA CUNHA RODRIGUES, Pranas KÃ ªRIS, George ARESTIS, Anthony BORG BARTHET, Egils LEVITS, Judges, and those of Ms Christine STIX-HACKL and Messrs Philippe LÃ GER, Leendert GEELHOED and Paolo MENGOZZI, Advocates-General to the Court of Justice of the European Communities, expire on 6 October 2006. (2) A partial replacement of the members of the Court of Justice of the European Communities should take place for the period from 7 October 2006 to 6 October 2012. However, in the absence of a proposal, the appointment of one judge cannot take place until a later date, HAVE DECIDED AS FOLLOWS: Article 1 1. The following are hereby appointed Judges of the Court of Justice of the European Communities for the period from 7 October 2006 to 6 October 2012: Mr George ARESTIS Mr Jean-Claude BONICHOT Mr Anthony BORG BARTHET Mr JosÃ © Narciso DA CUNHA RODRIGUES Mr Peter JANN Mr Pranas KÃ ªRIS Mr Egils LEVITS Ms Pernilla LINDH Mr JiÃ Ã ­ MALENOVSKÃ  Mr Christiaan TIMMERMANS Mr Antonio TIZZANO Mr Konrad SCHIEMANN. 2. The following are hereby appointed Advocates-General of the Court of Justice of the European Communities for the period from 7 October 2006 to 6 October 2012: Mr Yves BOT Mr JÃ ¡n MAZÃ K Mr Paolo MENGOZZI Ms Verica TRSTENJAK. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 April 2006. The President G. WOSCHNAGG